Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 9/30/2020.

The status of the claims is as follows:
	Claims 1-12 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The drawings are objected to because the lines and numerals are not clean, uniform, and crisp.  It appears that the lines are of a “dot-matrix” quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTION(S):
In claim 2, line 2, the phraseology “straightly” appears awkward.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott et al. (7,856,759 B2).
Elliott et al. (7,856,759 B2) discloses a guide mechanism comprising a rail (18 (on top and/or bottom) configured to be mounted on the sliding door (12, a roller carriage (66) configured to move along the rail (18), the roller carriage (66) including a roller bracket (62) and a roller (70 and 71 mis-numbered in Figure 6) rotatably mounted on the roller bracket (62), a hinge arm (58/60) configured to be pivotally connected to a vehicle body (14), a first shaft (52 or 78 shown in Figure 6) pivotally connecting the roller carriage (66) to the hinge harm (58/60), a second shaft (76) configured to pivotally connect the hinge har (58/60) to the vehicle body (14) [Claim 1].
Wherein the rail (18) is a straight rail extending “straightly” in a longitudinal direction of the vehicle body (14) (see Figure 1) [Claim 2].
Wherein the hinge arm (58/60) is configured to pivot around the second shaft (76) to move between a first pivot position and a second pivot position (see Figures 10-13), when the hinge arm (58/60) is in the first pivot position, the sliding door is in a fully closed position, and when the hinge arm (58/60) is in the second pivot position, the sliding door is in a fully open position (see Figures 10-13) [Claim 3].
Wherein the roller bracket (62) and the hinge arm (58/60) are configured to rotate freely with respect to the first shaft (52 or 78 in Figure 6) and the hinge arm (58/60) is configured to rotate freely with respect to the second shaft (76) [Claim 4].

Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/           Primary Examiner, Art Unit 3634